    Case: 1:21-cv-00973 Document #: 12 Filed: 04/19/21 Page 1 of 6 PageID #:181




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


JIAXING ZICHI TRADE CO., LTD,                     Case No.: 1:20-cv-00973

                        Plaintiff,                Hon. Martha M. Pacold

       v.                                         Magistrate Judge Hon. Young B. Kim

LING YANG, d/b/a Emperor Goose, CAO ZI
QI, d/b/a FADSHOW, and SHANSHAN MA,
d/b/a Raddzo, and DOES 1-50, inclusive,

                        Defendants.


               PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION AND
                         MEMORANDUM OF LAW IN SUPPORT

       Plaintiff Jiaxing Zichi Trade Co. Ltd., by and through undersigned counsel, hereby

respectfully moves this Court for an order granting a preliminary injunction against Defendants in

the above-named matter and hereby submits the following Memorandum of Law in Support of its

Motion for Preliminary Injunction.

       Pursuant to the motion procedures of this Court, and consistent with the Fifth Amended

General Order 20-0012, a notice of presentment has not been submitted herewith, however,

Plaintiff is available for telephonic hearing should the Court deem one to be necessary.

Dated: April 19, 2021
                                                     /s/ Edward Chen
                                                     EDWARD CHEN (CA BAR NO. 312553)
                                                     YK LAW LLP
                                                     125 SOUTH WACKER DR. SUITE 300
                                                     CHICAGO, ILLINOIS 60606
                                                     (213) 401-0970
                                                     ECHEN@YKLAW.US

                                                     ATTORNEYS FOR PLAINTIFF JIAXING ZICHI TRADE
                                                     CO., LTD
       Case: 1:21-cv-00973 Document #: 12 Filed: 04/19/21 Page 2 of 6 PageID #:182




                                  MEMORANDUM OF LAW

  I.     INTRODUCTION

         Plaintiff, JIAXING ZICHI TRADE CO., LTD, (“Plaintiff”), brings the present action

against the Defendants LING YANG, d/b/a Emperor Goose, CAO ZI QI, d/b/a FADSHOW, and

SHANSHAN MA, d/b/a Raddzo, and DOES 1-50 (collectively, the “Defendants”) for federal trade

dress infringement (Count I), false designation of origin (Count II), and violation of the Illinois

Uniform Deceptive Trade Practices Act (Count III). As alleged in Plaintiff’s Complaint, the

Defendants are promoting, advertising, distributing, offering for sale, and selling infringing

products through fully interactive, commercial Internet stores operating at least on Amazon

Marketplace (the “Defendant Internet Stores”).

         Plaintiff respectfully requests that this Court convert the previously granted TRO into a

preliminary injunction against Defendants, so that they remain enjoined from the manufacture,

importation, distribution, offering for sale, and sale of infringing products during the pendency of

this litigation. As part of the Preliminary Injunction, Plaintiff further requests that Defendants’

Amazon accounts remain frozen until completion of these proceedings.

 II.     STATEMENT OF FACTS

         On March 22, 2021, this Court granted Plaintiff’s Motion for a Temporary Restraining

Order (the “TRO”). (Dkt. 8).

         The TRO authorized Plaintiff to provide notice of these proceedings and the preliminary

injunction hearing to Defendants by electronically publishing a link to the Complaint, the TRO,

and other relevant documents on a website, or by sending an e-mail to the e-mail addresses

provided for Defendants by third parties that includes a link to said website. (Dkt. 8 at ¶ 5).




                                                 2
       Case: 1:21-cv-00973 Document #: 12 Filed: 04/19/21 Page 3 of 6 PageID #:183




         Since and pursuant to entry of the TRO, Plaintiff has contacted and served third-party

subpoenas to Amazon and has instructed Amazon to restrain the accounts associated with the

Defendant Internet Stores. See Declaration of Edward Chen at ¶ 2 (“Chen Decl.”)

         On April 6, 2021, this Court granted Plaintiffs’ Ex Parte Motion to Extend the TRO until

April 19, 2021. (Dkt. 11).

III.     ARGUMENT

   a) Preliminary Injunction Extending Relief Already Granted in the TRO Is Appropriate

         Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

to prevent further unlawful conduct by Defendants. This Court, in addressing similar allegations

of Internet-based counterfeiting, has also issued preliminary injunctions following a temporary

restraining order. See, e.g., WHAM-O HOLDING, LTD. et al v. The Partnerships and

Unincorporated Associations Identified on Schedule "A", No. 20-cv-04202 (N.D. Ill. Aug. 18,

2020), Luxottica Group S.p.A. et al. v. The Partnerships and Unincorporated Associations

Identified on Schedule "A", No. 20-cv-04162 (N.D. Ill. Aug. 18, 2020); and CamelBak Products,

LLC v. The Partnerships and Unincorporated Associations Identified on Schedule "A", No. 20-cv-

03947 (N.D. Ill. Aug. 5, 2020) (granting Preliminary Injunction). (Chen Decl. ¶ 3, Exhibit 1).

Therefore, granting a preliminary injunction that provides the same or similar relief to that which

has already been granted in the TRO would be appropriate here.

            a. This Court Has Already Found that the Requirements for a Preliminary
               Injunction Have Been Satisfied

         Since the standard for granting a TRO and the standard for granting a preliminary

injunction are identical in this Circuit, the requirements for entry of a preliminary injunction

extending the TRO have been satisfied. See, e.g., Charter Nat’l Bank & Trust v. Charter One Fin.,

Inc., No. 1:01-cv-00905, 2001 WL 527404, *1 (N.D. Ill. May 15, 2001) (citations omitted). A



                                                  3
      Case: 1:21-cv-00973 Document #: 12 Filed: 04/19/21 Page 4 of 6 PageID #:184




temporary restraining order or preliminary injunction may be issued upon a showing that: “(1)

there is a reasonable likelihood that Plaintiff will succeed on the merits; (2) Plaintiff will suffer

irreparable injury if the order is not granted because there is no adequate remedy at law; (3) the

balance of hardships tips in Plaintiff’s favor; and (4) the public interest will not be disserved by

the injunction.” Columbia Pictures Indus., Inc. v. Jasso, 927 F. Supp. 1075, 1076 (N.D. Ill. 1996).

By virtue of this Court’s entry of the TRO, it has already found that the above requirements have

been satisfied.

              b. The Equitable Relief Sought Remains Appropriate

        The Lanham Act authorizes courts to issue injunctive relief “according to principles of

equity and upon such terms as the court may deem reasonable, to prevent the violation of any right

of the registrant of a mark ....” 15 U.S.C. § 1116(a). Plaintiff requests conversion of the TRO to a

preliminary injunction so that Defendants’ accounts in U.S.-based financial institutions remain

frozen. Since entry of the TRO, Plaintiff has been working towards obtaining information,

including the identification of the owners of the Defendants’ Amazon accounts which were

offering for sale and/or are selling infringing products. (Chen Decl. ¶ 4).

        In the absence of a preliminary injunction, Defendants may attempt to move any assets

from any accounts in U.S.-based financial institutions to an offshore account. Additionally, the

number of damages to which Plaintiff may be entitled to as set forth in the Complaint far exceeds

any amount contained in any of the Defendants’ frozen Amazon accounts. (Chen Decl. ¶ 5).

Therefore, Defendants’ frozen assets according to the amended TRO should remain frozen for the

remainder of the proceedings. As such, an order continuing to freeze the Defendants’ assets should

be granted.

///




                                                 4
      Case: 1:21-cv-00973 Document #: 12 Filed: 04/19/21 Page 5 of 6 PageID #:185




IV.     CONCLUSION

        In view of the foregoing, Plaintiff respectfully requests that this Court grant this Motion

for Preliminary Injunction and issue an order to provide Plaintiff with the requested relief.



Dated: April 19, 2021                                 Respectfully submitted,
                                                      /s/ Edward Chen
                                                      EDWARD CHEN (CA BAR NO. 312553)
                                                      YK LAW LLP
                                                      125 SOUTH WACKER DR. SUITE 300
                                                      CHICAGO, ILLINOIS 60606
                                                      (213) 401-0970
                                                      ECHEN@YKLAW.US

                                                      ATTORNEYS FOR PLAINTIFF JIAXING ZICHI TRADE
                                                      CO., LTD




                                                 5
    Case: 1:21-cv-00973 Document #: 12 Filed: 04/19/21 Page 6 of 6 PageID #:186




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of April 2021, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on all counsel of record either via transmission of the Notice of Electronic

Filing generated by CM/ECF, or in some other authorized manner for those counsel or parties who

are not authorized to receive said notices electronically.



                                      By:    /s/ Edward Chen
                                               Edward Chen




                                                  6
